Citation Nr: 1102256	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for deviated septum with 
septoplasty.  

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 2000 to May 2004.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision, dated in October 2004, of 
a Department of Veterans Affairs (VA) Regional Office.  

In the substantive appeal in June 2007, the Veteran perfected his 
appeal to the Board on the claim of service connection for 
deviated septum with septoplasty and on the claim for increase 
for allergic rhinitis, but not on the claim of service connection 
for anemia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In his substantive appeal, the Veteran requested a hearing to be 
conducted by a Veterans Law Judge in Washington, DC.  In August 
2010, the Board informed the Veteran of a hearing scheduled in 
Washington, DC, for November 2010.  Prior to the hearing, the 
Veteran in October 2010 requested a postponement of his hearing, 
explaining that he resided outside of the United States and 
needed more time to plan.  In November 2010, the Veteran 
contacted the Board and indicated his desire to appear at a 
hearing before a Veterans Law Judge at the St. Petersburg, 
Florida RO.  The Board then sent him a letter, requesting that he 
clarify his wishes with regard to a Board hearing, including the 
type and location of such a hearing.  The Veteran responded in 
December 2010 that he wanted a hearing before a Veterans Law 
Judge at the his local VA Regional Office  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge at the VA Regional 
Office in St. Petersburg, Florida.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


